Citation Nr: 1729143	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  These matters are before the Board on appeal from March, June and November 2010 and March 2012 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2014, these matters were remanded for additional development.  

In August 2016, the Board requested a medical expert advisory opinion in this matter from the Veterans Health Administration (VHA).  Such opinion was received in November 2016.  The Board found that clarification was required.  A supplemental opinion was received in February 2017; the Veteran was provided a copy in March 2017, and was afforded a 60-day period of time to respond.  In May 2017, his representative responded with further argument.  See 38 C.F.R. § 20.903 (2016).  



FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or to have otherwise been exposed to herbicides in service, to include during service in Korea.

2.  A skin disorder was not manifested in service or for many years thereafter, and there is no probative evidence that such disability may be etiologically related to the Veteran's service, to include during service in Korea.

3.  Coronary artery disease was not manifested in service or for many years thereafter, and there is no probative evidence that such disease may be etiologically related to the Veteran's service, to include during service in Korea.

4.  Diabetes mellitus was not manifested in service or for many years thereafter, and there is no probative evidence that such disease may be etiologically related to the Veteran's service, to include during service in Korea.

5.  Peripheral neuropathy of the upper extremities was not manifested in service or for many years thereafter, and there is no probative evidence that such disability may be etiologically related to the Veteran's service, to include during service in Korea, or was caused or aggravated by a service-connected disability.

6.  Peripheral neuropathy of the lower extremities was not manifested in service or for many years thereafter, and there is no probative evidence that such disability may be etiologically related to the Veteran's service, to include during service in Korea, or was caused or aggravated by a service-connected disability.

7.  The Veteran has work experience as a welder; he last worked in 2011; his service-connected disabilities of tinnitus, rated 10 percent, and hearing loss, rated 0 percent, are not shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for coronary artery disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

5.  Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

6.  The schedular requirements for a TDIU rating are not met and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters in January, May and October 2010 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), service personnel records and private and VA medical records have been secured.  The Board obtained a VHA expert opinion (with addendum) in these matters.  The Veteran was provided a copy and afforded opportunity to respond.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the December 2013 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to a skin disability, coronary artery disease, diabetes mellitus and upper and lower extremity peripheral neuropathy.  In a May 1969 report of medical history, he denied skin disease, chest pain and sugar or albumin in the urine.  On May 1969 service separation examination, his endocrine system, heart and the skin were normal.  A neurologic examination was normal.  Urinalysis was negative for sugar and albumin, and a chest X-ray was negative.  

In August 2004, the Veteran was admitted to a private hospital with chest pain.  It was noted he had a history of coronary artery disease, and had a stent emplaced in 1997.  A past medical history of diabetes mellitus was also noted.  

In February 2010, the National Personnel Records Center noted that there was no record of the Veteran being exposed to herbicides.

Private medical records show that in March 2010, the Veteran stated that a rash on his hands had been present since service.  It was noted he was worried about porphyria cutanea tarda.  Examination found scaly papular lesions on the dorsum of the hands.  The examiner stated that the lesions appeared to be either actinic keratosis or lichen chronicus, and that porphyria cutanea tarda was a possibility.  

A private physician completed a Disability Benefits Questionnaire in February 2011.  It was noted that the Veteran had first been treated for heart problems in July 1993.  The diagnosis was coronary artery disease.

On February 2011 VA Agent Orange examination, the Veteran stated he handled and sprayed Agent Orange, and was exposed to herbicides other than Agent Orange.  He said that he had had a skin rash on his hands since 1968 and that his skin easily tore and bled when he first returned [from foreign service].  He stated that diabetes was diagnosed in 1986.  The assessments were diabetes, ischemic heart disease, coronary artery bypass graft in 2005 and skin condition of the hands.  

VA outpatient treatment records show that in September 2011, the Veteran stated that the lesions on his hands were secondary to Agent Orange, and that they started in the 1960's or 1970's.  

The Veteran's claim for a TDIU rating was received in December 2011.  In January 2012, the RO sent him a VA Form 8940 to complete; he did not respond.  

In February 2012, the Veteran was examined by C.U. Kim D.O. who noted that the Veteran was a welder during his service in Korea.  The Veteran stated that he worked on equipment that had been sprayed with herbicides in Vietnam.  He said that he welded equipment that was sprayed with DDT.  He stated that he developed diabetes when he was 38 years old, began to have burning and neuropathy in the feet, and had an abnormal electrocardiogram when he was 44 years old.  [The examination report notes that he was born in December 1948.]  It was noted he had stopped working in February 2011 because he was becoming short of breath.  The Veteran indicated that while in Korea, his gloves became soaked with herbicides and residue, and that he developed a rash on his hands.  The diagnoses were hypertensive heart disease with congestive heart failure and arteriosclerotic heart disease with coronary artery disease; diabetes mellitus, type 2; neuralgia and neuropathy in the upper and lower extremities; and bilateral hand porphyria cutanea tarda.  Dr. Kim opined that it was that more likely than not that the Veteran had herbicide and DDT exposure in service, from both direct contact with the chemicals, to include inhaling the chemicals, and from heating the chemicals as he welded.  He stated that the inhalation, skin contact and absorption of the herbicides and DDT caused hypertensive cardiovascular disease and coronary artery disease.  He further opined that the chemical exposure caused diabetes mellitus, and was causing neuritis and neuropathy in the upper extremities and lower legs.  He noted that the Veteran developed skin changes of the hands in Korea, and had a contact dermatitis-like history.  He said that even after leaving Korea, the Veteran continued to have skin changes that became more advanced.  He stated that the hypertrophy, nodularity, sclerosis and scaling were due to chemical changes, that is, the direct contact of the chemicals on the Veteran's hands.  He stated that his opinions were based on his examination of the Veteran, his review of medical and/or service record and his own education, training and experience.  He opined that the diagnosed disabilities are as likely as not due to service.  Finally, he concluded that the combination of the Veteran's service-connected disabilities has rendered him unemployable since February 2011.

Service personnel records show that the Veteran was assigned to the 25th Chemical Company and was a welder in 1968.  He served in Korea from May 1968 to June 1969.  There is no record showing he served in Vietnam.

In statements in received in 2010, 2011, and 2012 the Veteran related that he served with the 25th Chemical Company in Korea and in the course of such service was sent to the DMZ where duties included spraying Agent Orange.

At the December 2013 videoconference hearing before the undersigned, the Veteran testified that he went to the DMZ many times and that Agent Orange had been sprayed there.  He recalled seeing a barrel that had "herbicide" written on it.  

In December 2015, the Joint Services Records Research Center (JSRRC) noted the 1968 history of the 25th Chemical Company.  The unit was located at Camp Mosier in South Korea and carried out spray operations.  The operations were in the city of Uijongbu (approximately 12 miles north of Seoul Korea) and around Camp Red Cloud and Camp Mosier (both located in Uijongbu).  The spray consisted of Malathion and DDT.  The unit history does not report on or document the spraying of Agent Orange or that the unit worked on equipment returning from Vietnam that had been used to spray Agent Orange.  In addition, the history does not mention or document that any unit members were assigned duties along the demilitarized zone (DMZ).

As the evidence in the record did not adequately resolve all of the medical questions presented, the Board sought a VHA medical expert advisory opinion in these matters.  The Board requested an opinion regarding the likely etiology of the Veteran's type 2 diabetes mellitus, coronary artery disease, skin disabilities and peripheral neuropathy.  The opinion was to address whether such disabilities were at least as likely as not due to exposure to non-Agent Orange herbicides/pesticides, specifically to include Malathion and DDT.

In November 2016 and February 2017, a VHA expert (who is Board-certified in occupational medicine) observed that current medical literature does not implicate Malathion as a causative agent for cardiovascular disease, diabetes mellitus or a skin disorder.  He stated that Malathion may cause dermatitis, but such effects are proximal to the exposure, are generally self-limiting, and resolve after exposure is concluded.  He concluded that the medical information with respect to exposure to Malathion was not consistent with Dr. Kim's statements regarding such exposure. The consulting physician further noted that diabetes mellitus has multiple factors that contribute to it, but pesticide exposure is not strongly implicated.  He also noted that the skin changes that were described as inflammatory dermatitis in 2010 could have been due to multiple etiologic factors, but would not be expected to have been due to exposure to or use of insecticides in service, since given the length of the intervening period between exposure, any dermatitis due to exposure to insecticides would be expected to have resolved.  He noted that the service separation examination did not note dermatitis, and that it was not noted during service.  He stated that the "probability that Malathion, and DDT are responsible for the [V]eterans (sic) hypertensive cardiovascular disease and type 2 diabetes mellitus and that the chemical exposure that caused diabetes mellitus was causing neuralgia and neuropathy of the upper extremities, as well as an injury to the central nervous system that was causing neuralgia and neuropathy in the legs, and skin changes in the hands in Korea, including hypertrophy, nodularity, sclerosis and scaling, as a result to of chemical changes due to the direct contact between chemicals used and the Veteran's hands would be less likely than not."  The consulting physician noted that STRs did not show any skin abnormalities, which would indicate that the development of skin changes due to environmental exposures in service is unlikely.  

The consulting physician further explained that the causation for diabetes mellitus is generally considered to be due to largely to genetic factors, although diet and exercise levels are known to increase or decrease the risk of developing it.  He also noted that diabetes mellitus is strongly associated with the development of neuropathy.  Regarding skin disability, the VA physician noted that chronic actinic dermatitis is a photosensitive condition that is predisposed to occur in sun-exposed areas of the body.  Other risk factors are not clearly identified in medicine and it is considered idiopathic.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include diabetes mellitus and cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus and cardiovascular disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Department of Defense (DoD) has determined that herbicide (including Agent Orange) was used along the Korean DMZ from April 1, 1968, to August 31, 1971; Veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iv). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (to include type 2 diabetes, ischemic heart disease and porphyria cutanea tarda), such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309(e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran alleges that he was exposed to Agent Orange and various other chemicals while stationed in Korea.  He maintains that his skin disability, diabetes mellitus and coronary artery disease are due to such exposure, and that he developed peripheral neuropathy of the upper and lower extremities secondary to diabetes.  

With the exception of a skin disorder (which will be discussed in greater detail below), it is not shown or alleged that any of the claimed disabilities (for which service connection is sought) was manifested in service or during a chronic disease (under 38 C.F.R. § 3.309(a)) presumptive period.  Accordingly, service connection for the claimed disabilities on the basis that they became manifest on service or on a chronic disease presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a) is not warranted.   The primary theory of entitlement proposed is one of presumptive service connection under 38 U.S.C.A. § 1116 (as due to exposure to tactical herbicides/Agent Orange in service).  Accordingly, the threshold question to be addressed is whether or not the Veteran is shown to have been exposed to Agent Orange in service, entitling him to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  

The Veteran alleges that he was exposed to Agent Orange and/or various chemical or pesticides when he was at the DMZ (at or near Camp Casey) and/or by working on equipment that had been sprayed in Vietnam with Agent Orange.  In written argument dated in May 2017 the Veteran's attorney points to his submissions (notably including in a package dated February 4, 2016) and statements indicating that he is competent to state/testify where he served and what his duties were (including that he served in the DMZ).  She cites to prior Board decisions finding that Agent Orange/tactical herbicides were used at/near the DMZ (specifically citing Camp Casey), and noting that those decisions are non-precedential, argues that the reasoning in those decisions should be applied in the instant case..  

Also noting that the other Board decisions cited are non-precedential, the Board observes that the facts in the instant case do not allow for application of the reasoning in the decisions cited.  While the Veteran may be competent to describe where he served and what his duties were, the accuracy of his recollections may be subject to question as may his credibility.  Most significant is that in development for information that may corroborate the Veteran's account, a review of the Veteran's unit's history (it is not in dispute that he served with the 25th Chemical Company) found that the Camp where the unit was located (and the locations where it carried out spray operations) was the city of Uijongbu (which is 12 miles north of Seoul, Korea); that nothing in the unit history supports that the unit engaged in spraying Agent Orange (it sprayed Malathion and DDT) to combat local disease (malaria); that there is nothing documenting or indicating that the unit worked on equipment returning from Vietnam that was used to spread Agent Orange); and that it does not mention or document any specific duties by unit members along the DMZ.  

There is no documentation in the record supporting that the Veteran's duties placed him in (or near) the DMZ or at the specifically cited Camp Casey (which is about 40 miles north of Seoul).  And there is no documentation in the record supporting that the Veteran's duties with the  25th Chemical Company placed him in contact with Agent Orange.  The Board has reviewed the contents of the package the Veteran has submitted (which includes a number of undated newspaper clippings).  Nothing in that package establishes that the Veteran served in the DMZ or was exposed to Agent Orange. The clippings include one showing that the 25th Chemical Company was detailed to Vietnam (but not when the Veteran was a member).  There are also descriptions of activities at the DMZ (but nothing placing the Veteran there).  And the clipping showing that the 25th Chemical Company engaged in anti-malarial spraying is entirely consistent with the JSRRC report that the Company engaged in spraying of the pesticides Malathion and DDT to combat local disease (not Agent Orange to defoliate).  

The Board finds the documentation of the Veteran's unit's history more probative than his self-serving accounts describing his recollections of remote events that are inconsistent with the unit history.  Accordingly, the Board finds that the Veteran is not shown to have been exposed to Agent Orange/tactical herbicides in the course of his service in Korea, and is not entitled to consideration of his claim under the presumptive provisions in 38 U.S.C.A. § 1116.  The Board acknowledges that in the course of his service in Korea the Veteran was exposed to DDT and Malathion.

The analysis turns to whether the claimed disabilities are otherwise shown to be related to the Veteran's service (including as due to his conceded exposure to DDT and Malathion).  That is a medical question.   

Dr. Kim, who relied on some records, his examination and training, concluded that the Veteran's disabilities were due to his exposure to herbicides and/or chemicals in service.  As that conclusion was based, at least in part, on an erroneous assumption, i.e., that the Veteran was exposed to herbicides, it has no probative value.  

Regarding Dr. Kim's opinion that the Veteran's disabilities are related to his chemical exposure, to include DDT, the Board notes that he did not provide any support or citation to any medical literature for the conclusion.  The VHA opinion notes that exposure to pesticides is not strongly associated with the development of diabetes mellitus.  The consulting physician noted that the STRs, to include the discharge examination, did not show that the Veteran had any skin problems.  He further noted that while some chemicals may cause dermatitis, it would ordinarily resolve once exposure is terminated.  He stated that dermatitis is predisposed to be present in areas of the body exposed to the sun and that is considered to be idiopathic (without any other specific risk factors).  Finally, he noted that diabetes is has a large genetic component, and that neuropathy is associated with it.  

Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds that the February 2017 VHA medical opinion merits the greatest probative value in these, and is persuasive.  The VHA opinion reflects familiarity with the Veteran's entire record and includes rationale that points to factual data that support the conclusions reached, including that the Veteran did not have any skin problems during service.  The opinion also notes that medical literature does not support the conclusions reached by Dr. Kim.  The Board also notes that the Veteran's statements during the February 2011 VA examination that he has had skin problems since his 1968 service in Korea are contradicted by the fact that his May 1969 service separation examination found his skin to be normal, and he specifically denied then that he had ever had any skin problems.  
Inasmuch as the Veteran's peripheral neuropathy of the upper and/or lower extremities has been attributed to his diabetes, and service connection for diabetes mellitus is denied, the secondary service connection theory of entitlement presented with respect to the peripheral neuropathy lacks legal merit.  38 C.F.R. § .310.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for a skin disability, coronary artery disease, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  Accordingly, the appeals in these matters must be denied

	TDIU rating

VA will grant a total rating based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran's only service-connected disabilities are tinnitus, rated 10 percent, and hearing loss, rated 0 percent.  Consequently, the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) are not met.  The analysis turns to whether he is nonetheless shown to be unemployable due to service connected disability, so as to warrant referral for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  The Veteran testified at the December 2013 hearing before the undersigned that he is unable to work a full-time job.  He said he is not able to do anything physical.  He acknowledged that he makes telephone calls for a family business.  He stated that the medications he takes (for disabilities other than hearing loss and tinnitus) make him sleepy, rendering him unable to work an eight hour day.

While Dr. Kim has opined that the Veteran's skin and cardiovascular disabilities, diabetes and upper and lower extremity peripheral neuropathy render him unemployable, none of those disabilities is service connected (and they may not be considered in determining entitlement to a TDIU rating.  There is no evidence in the record suggesting that the Veteran's tinnitus and hearing loss alone preclude all regular substantially gainful employment (nor is it so alleged).  The Board finds, therefore, that the Veteran is not unemployable due to his service-connected disabilities, and that referral of this matter for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) is not warranted.


ORDER

Service connection for a skin disorder, coronary artery disease, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


